Exhibit 10.41
[img1.jpg]

July 12, 2010 7000 Shoreline Court, Suite 370
South San Francisco, CA 94080
Ph. (650) 588-6784
Fax. (650) 228-2754

 
 
Dear Nandan,


I am delighted to offer you the position of Vice President of CMC at Hana
Biosciences, Inc.  You will report to the Office of the President.  Your start
date with the Company will be on or before Monday, August 2, 2010.


Your base salary will be $225,000 per year (gross, less legally required
withholding and other required deductions, and any deductions that you
voluntarily authorize in writing), paid semi-monthly.  Your target under our
bonus program, conditional upon approval from Hana’s Board of Directors, and
additionally based upon your performance as judged by your manager, will be 25%
of your pro-rated base salary for the remainder of the calendar year in which
you start.


You will also be granted an option to purchase 100,000 shares of Hana stock
which vest one-third on the first anniversary of your start of employment and
subsequently in 24 equal monthly installments over two years.  The price of your
options will be the closing price of Hana common stock, as reported on OTC
Bulletin Board, on the last business day prior to your first day of
employment.  Any future stock options will be granted per guideline then in
place for all employees of the company, based on performance and contributions
as determined by the company’s Board of Directors.


If your employment with Hana is terminated by Hana without “cause,” or if you
terminate your employment with Hana for “good reason,” then you shall be
entitled to continue receiving your then current annualized base salary for a
period of six months following such termination, provided, however, Hana shall
have no obligation to pay any compensation or other consideration following the
termination of your employment unless you execute a separate agreement releasing
Hana and entities and persons associated with Hana from any and all claims
relating to or in connection with your employment, including the termination of
your employment.  For purposes of this letter, the term “cause” means any of the
following actions committed by you:


 
(1)
Willful and repeated failure, disregard or refusal by you to perform your
employment duties;



 
(2)
Willful, intentional or grossly negligent act by you having the effect of
injuring, in a material way (whether financial or otherwise), the business or
reputation of Hana or any of its affiliates, including but not limited to, any
officer, director, executive or shareholder of Hana or its affiliates;



 
(3)
Willful misconduct by you in respect of your duties or obligations, including,
without limitation, insubordination with respect to lawful directions received
by you from the Chief Executive Officer, unless such direction was contrary to
directions given by the Board;



 
(4)
Your conviction of any felony or a misdemeanor involving a crime of moral
turpitude (including entry of a nolo contendere plea);



 
(5)
Hana’s determination based upon clear and convincing evidence, after a
reasonable and good-faith investigation following a written allegation by
another Hana employee, that you engaged in material harassment prohibited by law
(including, without limitation, age, sex or race discrimination);

 
 
 

--------------------------------------------------------------------------------

 
 

Page 2 July 12, 2010

 
 
 
(6)
Any misappropriation or embezzlement by you of Hana’s (or its affiliates’)
property (whether or not a misdemeanor or felony); or



 
(7)
A material breach by you of any of your obligations under any other agreement or
Hana policy, including, without limitation, Hana’s code of ethics, employee
manual and any invention assignment, confidentiality and non-solicitation
agreement(s).



For purposes of this letter, the term “good reason” means (i) a reduction in
your annual base salary or annual target bonus rate or a material reduction in
the benefits provided to you by Hana taken as a whole, in each case without your
consent, but not if all senior executives of Hana incur any such reduction in
compensation or other benefits; or (ii) a significant reduction in your duties
and responsibilities; provided, however, that an event shall not constitute
“good reason” unless you first notify Hana of such event in writing (including
by email) within 30 days of the date you became aware of such event and the
event is not corrected by Hana to your reasonable satisfaction within 30 days of
the date of your written notice to Hana.


Hana Biosciences, Inc. provides its employees with a benefit package, paid
medical, dental, life and disability programs, you will be eligible to
participate in our 401k plan and Employee Stock Purchase Plan.  You will also be
entitled to 3 weeks of vacation pro-rated for the remainder of the calendar year
in which you start.  This offer of employment is also conditioned upon your
entry into an invention assignment, confidentiality and non-solicitation
agreement, in the Company’s standard form.


Even though some provisions in this offer letter refer to future dates, they are
only reference points for certain events that are scheduled for as long as you
are employed.  Your employment with Hana is for an indefinite term, and nothing
in this Letter modifies your at-will employment relationship with the
Company.  This offer expires on July 15, 2010.


Nandan, I believe you will make a significant contribution to Hana, and that we
will in turn provide an environment where you will grow, learn and thrive.  The
entire Hana team looks forward to the opportunity to work with you.


Sincerely yours,


/s/ Steven R. Deitcher


Steven R. Deitcher
President, CEO and Board Member




Accepted: /s/ Nandan
Oza                                                                           Date:
July 26, 2010



 
Start Date:  August 2, 2010